Citation Nr: 0635524	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  93-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

Service connection was initially denied for a low back 
disorder by a November 1983 rating decision.  The veteran was 
informed of that decision by correspondence dated in December 
1983, including his right to appeal, and he did not appeal.

By the August 1991 rating decision, the RO concluded that the 
evidence did not warrant a change in the previous denial of 
service connection for a back condition.  The veteran 
submitted a notice of disagreement (NOD) to that decision in 
September 1991, a statement of the case (SOC) was promulgated 
to the veteran later that same month, and a VA Form 1-9 
[Appeal to the Board] was received in October 1991.

The veteran provided testimony at a personal hearing at the 
RO in June 1992.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

In October 1994 and February 1996, the Board remanded the 
case for additional evidentiary development.  In July 2000, 
the Board denied the claim finding that a back disorder was 
not the result of service, nor was such aggravated by service 
or any incident thereof.  A motion for reconsideration of 
that decision was denied in May 2001.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).

By an October 2001 Order, the Court vacated the Board's July 
2000 decision pursuant to a joint motion.  In essence, the 
joint motion contended that the decision should be vacated 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA) [which was enacted November 9, 2000, subsequent 
to the Board's July 2000 decision].

Following the Court's Order, the Board requested an 
independent medical expert (IME) opinion in this case, and 
such was promulgated in November 2004.  A copy of the IME was 
provided to the veteran in September 2005 for his review and 
response.

In January 2006, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
consideration of additional evidence submitted by the 
veteran.  The case has now been returned to the Board for 
further appellate consideration.

Representation

The veteran had previously been represented by a private 
attorney.  However, by letter dated September 28, 2006, the 
attorney withdrew from representation of the veteran.  In 
light of the grant of the benefit sought on appeal, the Board 
does not deem it necessary to inquire whether the veteran 
desires further representation in this matter.  


FINDINGS OF FACT

1.  The medical and other evidence of record clearly and 
unmistakably reflects that the veteran had a low back 
disorder [scoliosis] which pre-existed his entry into active 
service.

2.  The medical and other evidence of record indicates that 
the veteran's pre-existing low back disorder was aggravated 
during or due to his period of active duty.




CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he had no back problems 
prior to service, and that his current low back disorder is 
the result of an in-service injury that occurred in 1982.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initial matters

The Board initially finds that its prior remand directives 
have been complied with; the veteran does not appear to 
contend otherwise.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

As was noted in the Introduction, the veteran's claim of 
entitlement to service connection for a low back disability 
was initially denied in an unappealed November 1983 rating 
decision.  The Board acknowledges that in none of its prior 
adjudications of the claim did it make a specific finding as 
to whether new and material evidence had been received to 
reopen the previously denied claim.  
See 38 U.S.C.A. § 5108 (West 2002).   However, it appears 
that the Board made an implicit determination of such in the 
October 1994 remand in that it noted the RO had treated the 
case as a reopened claim, and stated that it would do 
likewise.  
Thus, the Board will continue to review the case as that of a 
reopened claim, and will only address the metritis of whether 
service connection is warranted for the claimed disability.  
This obviously does no harm to the veteran.  

As was also noted in the Introduction, the Board remanded 
this case in January 2006 because the veteran submitted 
additional evidence without waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2006).  In August 2006, the veteran 
submitted still more evidence directly to the Board, again 
without waiver of RO consideration.

A review of the recently submitted evidence shows that such 
includes copies of records that were previously considered by 
the RO, as well as recent treatment records.  With respect to 
the recent treatment records, the Board notes that they 
merely document the existence of a low back disability, which 
has never been at issue.  The recently submitted records do 
not address the crucial matter of whether the back disability 
was incurred in or aggravated by active service.  
Accordingly, the Board concludes that the additional evidence 
is not "pertinent" to the resolution of the current 
appellate issue.  See 38 C.F.R. § 20.1304 (2006).  
Consequently, there is no prejudice to the veteran by the 
Board proceeding with the adjudication of this case without 
once again remanding this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran was sent notification letter in 
January and June 2006, which, for the reasons detailed below, 
the Board finds amply informed him of what is required of him 
and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The January 2006 letter noted the issue 
on appeal, and summarized the criteria for establishing 
service connection for a claimed disability.  In addition, 
the letter gave examples of evidence that would help VA to 
make the decision in this case.

Moreover, the veteran's former attorney has submitted 
statements in support of the veteran's claim which includes 
citation to relevant statutory and regulatory provisions 
regarding service connection.  For example, in a July 2002 
Brief of Appellant, the attorney cited to 38 U.S.C.A. §§ 
1111, 1153, 5103(a), and 5103A, as well as 38 C.F.R. §§ 
3.303, 3.304, and 3.306.  This clearly indicates the veteran 
is aware of what is necessary to substantiate this claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006) [VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on 
the part of the appellant that certain evidence was needed to 
substantiate the claim and that the appellant should have 
provided it]; see also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The January 
2006 letter informed the veteran that VA was responsible for 
getting relevant federal records including service records 
and VA medical records, and that it would make reasonable 
efforts to get relevant records not in the custody of a 
Federal department or agency (page 4).  In addition, this 
letter also stated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if it was found to be necessary to make a decision on the 
veteran's claims (Id).

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that the January 
2006 letter contained language indicating the veteran should 
identify any relevant evidence he wanted VA to request on his 
behalf, and that he should submit any necessary release for 
VA to obtain such evidence.  Moreover, the letter informed 
the veteran that while VA would request private records, it 
was ultimately his responsibility to make sure VA received 
the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  In pertinent part, the January 2006 letter requested 
that the veteran send any medical reports he had which had 
not previously been submitted.  Further, the letter informed 
the veteran that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know," and that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
use."  Page 2.  The Board finds that this satisfies the 
"give us everything you've got pertaining to your claim" 
requirement contained in 38 C.F.R. 
§ 3.159(b)(1).  Further, as noted in the preceding paragraph, 
the letter informed the veteran that it was ultimately his 
responsibility to make sure VA received relevant private 
records.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that elements (1) and (2) are 
not in dispute in this case.  Element (3) is in dispute, and 
was addressed by the January 2006 letter noted above.  With 
respect to elements (4) and (5), the Board observes that the 
June 2006 letter specifically cited to Dingess/Hartman, and 
included information regarding disability rating(s) and 
effective date(s) which largely tracks the Court's discussion 
of these issues in that decision.  As such, the veteran has 
received adequate notice of these elements.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board acknowledges that the case was remanded in the past 
in an effort to obtain the veteran's complete service medical 
records.  As noted in the prior Board decision of July 2000, 
these record were not obtained even after a diligent service, 
and it was concluded that further searching for the records 
would be futile.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Moreover, copies of relevant service medical records are on 
file.  These include the veteran's entrance examination, 
treatment for back pain in September 1982, and an October 
1982 Medical Board report.  In addition, the record contains 
extensive post-service medical records, and the veteran has 
not otherwise indicated the existence of any relevant 
evidence that has not been obtained or requested.  Further, 
the veteran was accorded a VA medical examination in this 
case in July 1992, November 1996, and July 1999.  As noted in 
the Introduction, an IME opinion was also promulgated in this 
case in November 2004.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, to 
include at the June 1992 RO hearing.  His former attorney has 
submitted contentions on his behalf, most recently in May 
2006.  The veteran himself has also submitted statements in 
support of his claim, the most recent being in August 2006.

Finally, because the Board is granting the benefit sought on 
appeal, there is no possible harm to the veteran arising from 
any due process defects.  See Conway v. Principi, 353 F. 3d 
1369 (Fed. Cir. 2004) [the Veterans Claims Court shall "take 
due account of the rule of prejudicial error"].  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2006); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  VA's General Counsel, however, has 
held that service connection can be granted for congenital 
abnormalities which are aggravated by service.  
See VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexist claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition].

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002) [emphasis added].

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 
 The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).



Analysis

The veteran's claim of entitlement to service connection for 
a low back disability has been denied by VA in the past based 
upon medical findings which indicated that the veteran had a 
pre-service back disability which was not aggravated by 
military service.  For his part, the veteran contends that 
his back disability had its inception in a 1982 injury.  
Alternatively, his presentation may be read to include the 
contention that if a back disability existed before service, 
it was aggravated due to the 1982 injury. 

The law and regulations concerning presumption of 
soundness/aggravation of preexisting injury have been set out 
above.  In essence, the Board must engage in a two part 
analysis of this issue.  First, did the veteran have a pre-
existing back disability?  If so, was it aggravated (as that 
term is used in the law and VA regulations) during or due to 
service?  See Wagner, supra. 

Presumption of soundness

Initially, the Board acknowledges that the veteran's January 
1980 enlistment examination clinically evaluated his spine as 
normal.  No low back disorder was otherwise noted at the time 
of this examination.  Consequently, the Board must conclude 
that a low back disability was not noted at the time of the 
veteran's entrance into active service.  Accordingly, the 
presumption of soundness attaches in this case.  See 
VAOPGCPREC 3-2003; Wagner, supra. Therefore, the Board must 
address whether the record clearly and unmistakably reflects 
that a low back disorder pre-existed service.  Id.

The Board notes that no X-ray of the chest or spine was 
conducted at the time of the January 1980 enlistment 
examination.  However, an X-ray obtained in February 1980, 
approximately 13 days after the veteran's entry into active 
service, revealed minimal scoliosis of the mid-thoracic 
spine.  A subsequent October 1982 Medical Board Report 
determined that the veteran had thoracolumbar scoliosis 
existed prior to service and was not incurred during service.  

The Board further notes that a September 1983 VA medical 
examination, in pertinent part, characterized the veteran's 
right rotary thoracolumbar scoliosis as developmental.  In 
addition, an August 1992 opinion by the Chief of the 
Orthopedic Department of a VA Medical Center (VAMC) concluded 
that the veteran's scoliosis was a structural deformity of 
the spine that clearly predated entry into service.  The July 
1999 VA examiner also concluded that the veteran's scoliosis 
existed prior to service.  Finally, the clinician who 
promulgated the November 2004 IME opinion concluded, 
following review of the veteran's VA claims folder, that the 
veteran did indeed enter service with a thoracolumbar 
scoliosis which pre-existed his entrance into active duty.

The Board acknowledges that the veteran has contended he did 
not experience low back pain prior to active service, and, as 
such, his low back disorder should not be considered a pre-
existing condition.  His mother has submitted a lay statement 
in support of this contention.  Lack of pain, however, does 
not necessarily equate to lack of disability.  Nothing in the 
record reflects that either the veteran or his mother has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, their 
contentions cannot constitute competent medical evidence, and 
do not rebut the aforementioned competent medical opinions 
finding a pre-existing low back disorder.  38 C.F.R. 
§ 3.159(a)(1).

The veteran has also submitted private medical opinions from 
R. D. R., D.C. 
("Dr. R") and Dr. S. A. H ("Dr. H").  Both Dr. R and Dr. H 
have contended, in essence, that if scoliosis was shown by X-
ray, then the veteran should not have been admitted into 
active service.  However, these statements actually work 
against the veteran's contention that he did not have a 
disability on enlistment, since they go toward the issue of 
whether the presumption of aggravation has been rebutted, 
rather than whether the presumption of soundness has been 
rebutted.  Indeed, the opinions appear to conceded that a 
back disability pre-existed military service.
 
Simply put, all of the competent medical clinicians who have 
addressed the issue of whether the veteran had a low back 
disorder which pre-existed service have concluded that he did 
in fact have a pre-existing disability.  Such opinions are 
consistent with the service medical records, which show a 
congenital disability, scoliosis,  shortly after enlistment. 
In view of the foregoing, the presumption of soundness has 
been rebutted by clear and unmistakable evidence of a pre-
existing low back disorder.  

Thus, the Board now moves to the second part of the analysis, 
whether this disability was aggravated by the veteran's 
active military service.  

Aggravation of pre-existing disability

The veteran in essence contends that if there was a pre-
existing back disability, then it was aggravated by his 
military service, in particular a 1982 injury. 

In this case, service medical records dated in September 1982 
reflect that the veteran sought treatment for low back pain 
of 8 months duration.  He reported that he had injured his 
back during a military exercise when he bent forward to lift 
a tow bar on a piece of equipment.  

As noted above, when a pre-existing disability is not noted 
at the time of a veteran's entry into active service, VA must 
show by clear and unmistakable evidence that the disability 
was not aggravated by service.  See VAOPGCPREC 3-2003; see 
also Wagner, supra.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no- aggravation result be "undebatable."  Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

As noted above, the October 1982 Medical Board concluded that 
the veteran's thoracolumbar scoliosis existed prior to 
service.  However, the medical Board also diagnosed 
intermittent lumbar pain, listed its approximate date of 
origin as 1982, and indicated that such pain did not exist 
prior to service.  Such conclusions are at least suggestive 
of an increase in the pre-existing disability.

In addition, the question of in-service aggravation has been 
the subject of several medical opinions during the pendency 
of this case.  Several are against the claim.

An August 1992 opinion from the Chief of the VAMC Orthopedic 
Department opined that the veteran's type of deformities were 
developmental and occurred during the early teen years.  
Moreover, the VA orthopedist stated that these deformities 
deformity, were known to be associated with the gradual onset 
of back pain.  However, it was further stated that the type 
of injury the veteran had, from lifting a piece of heavy 
equipment, was not a significant injury to the back.

Similarly, a July 1999 VA examiner acknowledged the veteran's 
in-service injury, but did not consider that to be a trauma-
like injury.  

The November 2004 IME opinion is also against a finding that 
the veteran's pre-existing back disorder was aggravated by 
service.  Specifically, the IME stated that there was no 
evidence in the record to substantiate the complaint that the 
scoliosis increased in severity or became chronically worse 
during the veteran's period of active service.  As with the 
VA physicians, the IME stated that the in-service lifting 
injury did not contribute to or substantially increase the 
severity of the pre-existing scoliosis.  Moreover, the IME 
stated that the complaints of low back pain that had 
continued since the veteran's discharge from the military 
were more consistent with the normal process of aging, 
resulting in the mid degenerative changes noted in the 
subsequent radiographic studies.  The IME stated that these 
changes were not significantly contributed to by the lifting 
incident.  In summary, the IME concluded that the veteran's 
current back complaints were neither initiated nor 
substantially contributed to by his period of active duty; 
that the scoliosis was entirely pre-existing and, again, was 
neither initiated nor aggravated by his period of active 
duty.  

However, there are also competent medical opinions in favor 
of a finding of in-service aggravation.  For example, in a 
November 1991 statement, Dr. H asserted that if scoliosis was 
not noted on X-ray at entrance, then the veteran's current 
scoliosis was caused by the in-service injury.  Moreover, Dr. 
H stated that the in-service injury contributed to the 
veteran's more recent complaints.  Similar contentions were 
advanced by Dr. R in a July 1995 statement.  

B. W. Z., D.O. ("Dr. Z") opined in a November 2005 
statement that the veteran's back pathology was consistent 
with the veteran's account of an in-service injury, and was 
not the result of the normal aging process.  Dr. Z 
specifically referred to the opinion of the November 2004 IME 
when making this assertion.

After having carefully reviewed all of the relevant medical 
evidence, the Board concludes that VA has not overcome the 
"onerous" burden necessary to rebut the presumption of 
aggravation.  That is, the evidence does not clearly and 
unmistakably reflect that the pre-existing lumbar spine 
disability was not aggravated by service.  See VAOPGCPREC 3-
2003; see also Wagner, supra.  

Simply put, the Board cannot say it is "undebatable" that 
the veteran's low back disorder was not aggravated by 
service.  Evidence in the veteran's favor includes the fact 
that the veteran was treated for an in-service low back 
injury, the October 1982 Medical Board's finding that 
intermittent lumbar pain was incurred during service, as well 
as the private medical opinions attributing the current back 
pathology to the in-service injury.  This evidence hardly 
makes it "undebatable" that aggravation did not occur.  See 
Cotant, supra.  As such, the presumption of aggravation has 
not been rebutted pursuant to the standard mandated by 
VAOPGCPREC 3-2003 and Wagner.  Consequently, service 
connection is warranted for the low back disability.  The 
benefit sought on appeal is accordingly allowed.




ORDER

Entitlement to service connection for a low back disorder is 
granted on the basis of aggravation of a pre-existing 
disability.



____________________________________________
Bary F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


